DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

Application Status
The Amendments and Remarks filed 15 June 2022 in response to the Office Action of 15 March 2022 are acknowledged and have been entered. Claims 2-3, 9, 13, 17-31, and 36-52, have been cancelled. Claims 1, 4-8, 10-12, 14-16, 32-35 and 53-54 are pending and being examined on the merit. 

Priority
Acknowledgment is made of applicant’s claim for priority based on applications 62/321,799 filed 04/13/2016. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 14-16, 33-35, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Arnould (US 2006/0153826 A1, 7/13/2006) in view of Neuwirth (Neuwirth et al. 2007.  Molecular and Cellular Biology, Vol. 27, No. 15, p. 5261–5274), Richardson (Richardson and Jasin., Nature, 2000, Vol 405 pg.698-700), and Weinstock (Weinstock et al. 2006. DNA Repair (5) 1065–1074).  
Regarding claim 1, 7, and 53, Arnould teaches the use of meganucleases, site-specific endonucleases recognizing large sequences, for inducing homologous recombination ex vivo and in toto in vertebrate somatic tissues for the correction of mutated genes [0001-0002, 0008].  Arnould teaches that the use of the meganucleases comprises inducing a double stranded cleavage at a site of interest comprising at least one recognition and cleavage site of
region surrounding the site of cleavage [0156].  Arnould teaches the use of meganucleases to repair the site of interest, for preventing, improving or curing a monogenetic recessive disease [0155]. Arnould teaches allelic exchange that occurs between two chromosomes to obtain a chromosome without the mutation (i.e., mutation free chromosome) [0007].  Arnould teaches that the induction of a double-strand break (DSB) at a site of interest (or mutation) is employed to obtain correction of a genetic lesion via a gene conversion event in which the homologous chromosomal DNA sequences from another copy of the gene donates sequences to the sequences where the double-strand break was induced (interchromosomal
homologous recombination) [0007, 0167].  Arnould teaches this leads to the correction of genetic diseases (instant claim 7) in which one copy of a defective gene causes the disease phenotype or in which mutations occur in both alleles of the gene, but at different locations (heterogeneous alleles with positionally unique mutations) [0007]. Arnould teaches that the genetic disease can be recessive [0043].  Arnould teaches to make DSBs at the target locus by the introduction of a recognition and cleavage site of the meganuclease at the position where the recombinational event is desired [0008, 0012]. Taken together Arnould teaches a method comprising contacting a pair of homologous chromosomes, where each chromosome of the pair has positionally unique mutation on each heterogeneous recessive allele of the same gene, with a gene editing complex that induces a DSB to produce a mutation-free chromosome and a mutant chromosome.
Regarding claim 6, Arnould teaches that an abnormality in one or several genes can be an insertion or a deletion, thereby teaching that the allele can comprise an insertion or deletion polymorphism [0043].
Regarding claim 8, Arnould teaches that the disease can be Sickle cell anemia, tyrosinemia, phenylketonuria, Cystic fibrosis, or Tay-Sachs disease [170-175].  
Regarding claim 14, Arnould additionally teaches that vectors comprising targeting DNA and/or nucleic acid encoding a meganuclease can be introduced into a cell [0142].  
Regarding claim 15, 16, and 33 Arnould teaches that double-stranded cleavage is induced, either in toto by administration of said meganuclease to an individual, or ex vivo by introduction of said meganuclease into somatic cells removed from an individual and returned into the individual after modification.
Regarding claim 34, Arnould teaches introduction of components by injection [0142, 219].
Regarding claim 35, Arnould teaches that individuals includes mammals [0042]. 
Arnold does not teach inducing double stranded breaks in each of the two chromosomes at an intronic site aligning between the positionally unique mutations.  Arnold does not teach repair via non-homologous end-joining (NHEJ).
Neuwirth teaches DSB-induced interchromosomal crossover in mammalian cells for I-SecI-induced gene conversions that restored function at the selectable thymidine kinase (tk) locus [abstract].  Neuwirth teaches the thymidine kinase locus in two isogenic cell line where the site aligning the positionally unique mutations which contains a recognition site induces a double stranded break (I-SecI) [Fig. 1].  Neuwirth teaches that a switch in linkage can restore a wild type tk allele on either chromosome [pg. 5267, last paragraph], thereby producing a mutant chromosome and mutation-free chromosome [Fig. 5j, n, and t]. Neuwirth teaches non-homologous end joining [pg. 5269, col. 1, para 4].
Regarding claims 4-5, Neuwirth teaches the thymidine kinase locus in two isogenic cells line where positionally unique mutations of the heterogeneous alleles are separated by one complete intron that is at least 50 nucleotides in length [Fig. 1].  Neuwirth teaches that the site aligning the positionally unique mutations contains a recognition site that induces a double stranded break (I-SecI) is located in an intron [Fig. 1].  
Richardson teaches that two DSBs are sufficient to cause chromosomal translocations in mammalian cells involving NHEJ and that a second DSB increases the frequency of translocation during interchromosomal recombination [pg. 699, col. 2, para 3-4 – pg. 700, col. 1- para 1].  
Weinstock teaches contacting a pair of chromosomes the with a nuclease that leads to the correction of a gene following DSBs and NHEJ repair [Fig. 1; pg. 1067, col. 1, para 2].  Weinstock teaches interchromosomal translocation by NHEJ by the cleavage of both alleles (i.e. a double stranded break in each of the two chromosomes) [Fig. 1].    Weinstock teaches that the two DSBs are in intronic sequences [Fig. 1].  Weinstock teaches that NHEJ is proficient at mediating translocation formations in comparison to homologous recombination (HR) and single-strand annealing (SSA) in methods of repairing DSBs in chromosomes [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould where the meganuclease introduces a double stranded break at an intronic site aligning between the positionally unique mutations on each allele, as taught by Neuwirth, Richardson, and Weinstock. One of ordinary skill would be motivated to make this modification for the advantage of increasing the frequency of interchromosomal translocation by NHEJ as disclosed by Richardson.  Additionally the combination would amount to a combination of prior art element known in the art for intrachromosomal translocation given that Arnould, Neuwirth, Richardson, and Weinstock all teach interchromosomal translocation by DSB repair and Neuwirth, Richardson, and Weinstock teach inducing double stranded breaks in each of the two chromosomes.  This combination would result in the increase in frequency of the correction of recessive alleles with homologous chromosomes as taught by Arnould.  
It would have been further obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould where the repair occurs via NHEJ.  One of ordinary skill would be motivated to make this modification given Weinstock’s teaching that NHEJ is more proficient at DSB repair to mediate translocation formation.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock where the position of each heterogeneous recessive allele is separated by at least one complete intron that is at least 50 nucleotides in length and the site aligning between the positionally unique mutations is located in an intron given the disclosure of Neuwirth.  The combination would amount to a combination of prior art element known in the art for interchromosomal translocation given that Arnould, Neuwirth, Richardson, and Weinstock all teach successful interchromosomal translocation by DSB repair. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, and Weinstock as applied to claims 1, 4-8, 14-16, 33-35, and 53 above, and further in view Wu (Wu et al. 2013. Cell Stem Cell. Volume 13, Issue 6, 5 Pages 659-662). 
The teachings of Arnould, Neuwirth, Richardson, and Weinstock are discussed above as applied to claims 1, 4-8, 14-16, 33-35, and 53 and similarly apply to claims 10-12.  
Arnould, Neuwirth, Richardson, and Weinstock do not teach or suggest that the recombinant gene editing complex comprises a Cas9 protein and a single guide RNA.  
Wu teaches the use of the CRISPR-Cas9 system for efficient correction of mutant alleles based on the endogenous allele to correct genetic diseases [abstract].  Wu teaches that the CRISPR-Cas9 system has been applied to genome editing in one step impressively by injecting Cas9 mRNA and a single guide RNA (sgRNA) (recombinant gene editing complex) targeting the mutant allele, thereby making it an effective tool for genome engineering [abstract; pg. 659, col.1, para 1; Fig. 1D].  Specifically, Wu teaches efficient correction of a mutant gene in a mouse disease model by zygote injection of CRISPR-Cas9, and reports subsequent successful transmission of the corrected trait to the next generation [pg. 659, col.1, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock with the CRISPR-Cas9 system recombinant gene editing complex comprising Cas9 and sgRNA, as taught by Wu. The modification would amount to a simple substitution of one know gene editing system for another.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of correcting mutant alleles in a one-step genome editing process which allows for the successful transmission of the corrected trait to the next generation.     

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, and Weinstock as applied to claims 1, 4-8, 14-16, 33-35, and 53 above, and further in view of Cong (WO 2015/089462 A1, 6/18/15).
The teachings of Arnould, Neuwirth, Richardson, and Weinstock are discussed above as applied to claim 1, 4-8, 14-16, 33-35, and 53 and similarly apply to claim 32. 
Arnould, Neuwirth, Richardson, and Weinstock do not teach or suggest that the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV).
Cong teaches a method of modifying an organism or a nonhuman organism by manipulation of a target sequence in a genomic locus of interest, where the genomic locus is associated with a mutation associated with an aberrant protein expression or with a disease condition or state [0010].  Cong teaches the method comprises delivering a non-naturally occurring or engineered composition a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell and a polynucleotide sequence encoding a CRISPR enzyme [0010].  Cong teaches effectively packaging CRISPR-Cas system components (e.g., comprising SaCas9) into a viral delivery vector, e.g., AAV, and teaches that it can be used to modify endogenous genome sequence in mammalian cells in vivo [0007].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, and Weinstock where the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV), as taught by Cong.  This modification would amount to a simple substitution of one known delivery vehicle for another given that both delivery methods have been shown to be involve in delivery of components for the purpose of genome editing.  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Arnould, Neuwirth, Richardson, Weinstock, and Wu as applied to claims 1, 4-8, 10-12, 14-16, 33-35, and 53 above, and further in view of Reyes (US20040091923A1, published 5/13/04). 
The teachings of Arnould, Neuwirth, Richardson, Weinstock and Wu are discussed above as applied to claim 1, 4-8, 10-12, 14-16, 33-35, and 53 and similarly apply to claim 54. 
Arnould, Neuwirth, Richardson, Weinstock and Wu fail to teach or suggest a gRNA or sgRNA complementary to SEQ ID NO: 5.
Reyes teaches SEQ ID NO: 10 which is 100% identical to SEQ ID NO: 5 [0134].  Reyes teaches that these are primers that are complementary to a region in the Human β-globin Gene.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Arnould, Neuwirth, Richardson, Weinstock, and Wu where the gRNA or sgRNA is complementary to SEQ ID NO: 5.  Given Reyes teaching that SEQ ID NO: 10, 100% identical to SEQ ID NO: 5, is a sequence that is complementary to a region in the Human β-globin Gene, one skilled artisan would be motivated to make the modification for the advantage of genetically editing mutations in the Human β-globin Gene.  

Response to Arguments
Applicants argue that neither Arnold nor Neuwirth discloses or suggests any methods that utilize NHEJ or any methods that generate DSBs in each of two alleles. Applicants argue that neither Richardson nor Weinstock provide any rationale that would encourage a person of ordinary skill in the art to preferentially pursue NHEJ-based processes, particularly not in methods as recited by the pending claims. Applicants arguments have been considered and found unpersuasive.  It is a combination of Arnold, Neuwirth, Richard, and Weinstock who teach and suggest a method in which DSBs two alleles can be repaired via NHEJ.  Each reference teaches interchromosomal translocation in methods of DSB repair.  Richardson and Weinstock teaches creating two DSB in each allele, Richardson teaches that two DSB increases the frequency of translocations, and Weinstock teaches that NHEJ is more proficient at interchromosomal translocations.  Therefore a skilled artisan would be motivated to combine the teachings of Arnold, Neuwirth, Richard, and Weinstock to arrive as a NHEJ-based process as claimed with an expectation of success.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants ague that there is no teaching in Weinstock that would encourage a person of ordinary skill in the art to select NHEJ-based processes for use in the claimed methods because Neuwirth, Richardson, and Weinstock teaches that NHEJ may be mutagenic and unpredictable.  Applicants arguments have been considered and found unpersuasive.  Neuwirth, Richardson, and Weinstock teach successful nonhomologous end joining repair of DSBs.  Weinstock teaches that of the three pathways for repairing DSBs in chromosomes, NHEJ is very proficient at mediating translocation formations [abstract] as discussed in the rejection above.  Furthermore, Weinstock teaches that NHEJ is potentially mutagenic only in cells deficient for components in the ‘classical’ NHEJ pathway [pg. 1065, col. 2].  These teaching does not provide a high level of unpredictability in the art as applicants argue.  Therefore a person of ordinary skill in the art would select NHEJ-based processes for use in the claimed methods based on the teachings of Neuwirth, Richardson, and Weinstock and would be able to predict that such combination would be successful.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants describe the teaching of Wu, Cong, and Reyes and the reasons of why each were cited.  Applicants argue that Wu, Cong, and Reyes each do not cure the deficiencies of Arnould, Neuwirth, Richardson, and Weinstock because they are silent with respect to the use of NHEJ as claimed.  Applicants arguments have been considered and found unpersuasive as it is the combination of Neuwirth, Richardson, and Weinstock who teach and suggest using NHEJ in the claimed method with an expectation of success as discussed above. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639